Case 3:20-cv-00577-JAG-EWH Document15 Filed 06/02/21 Page 1 of 6 PagelD# 95

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
SEAN KELLY HEYWARD,

Petitioner,
v. Civil Action No. 3:20CV577

HAROLD W. CLARKE,

Respondent.

MEMORANDUM OPINION
Sean Kelly Heyward, a Virginia prisoner proceeding pro se, brings this petition pursuant
to 28 U.S.C. § 2254 (“§ 2254 Petition,” ECF No. 1) challenging his convictions in the Circuit
Court for the County of Chesterfield (“Circuit Court”). Respondent moves to dismiss on the
ground that the one-year statute of limitations governing federal habeas petitions bars the § 2254
Petition. Heyward has responded. For the reasons set forth below, the Motion to Dismiss (ECF
No. 10) will be GRANTED.!
I. PROCEDURAL HISTORY
Pursuant to a written plea agreement, Heyward pleaded guilty to five counts of distribution
of heroin and was sentenced to an active sentence of seventy years of imprisonment. (See ECF
No. 12-1, at 1.) Heyward appealed. (See id.) The Supreme Court of Virginia refused his petition
for appeal on February 14, 2018. (See ECF No. 12, at 2.) On May 10, 2018, the Supreme Court

of Virginia denied Heyward’s motions for rehearing. (See id.)

 

' The Court corrects the capitalization, spelling, and punctuation in the quotations from
Heyward’s submissions. The Court employs the pagination assigned by the CM/ECF docketing
system.
Case 3:20-cv-00577-JAG-EWH Document 15 Filed 06/02/21 Page 2 of 6 PagelD# 96

On May 21, 2019, Heyward filed a petition for a writ of habeas corpus with the Supreme
Court of Virginia. (See ECF No. 12-1, at 1.) On April 17, 2020, the Supreme Court of Virginia
dismissed Heyward’s petition for a writ of habeas corpus. (/d.)

On July 8, 2020, Heyward filed the instant § 2254 Petition.? In his § 2254 Petition,
Heyward asserts the following claims for relief:

Claim One: Petitioner was denied effective assistance of counsel in conjunction with his
plea agreement. (ECF No. 1, at 7.)

Claim Two: Petitioner was denied the effective assistance of counsel because counsel
failed to file a motion to quash the Indictments. (/d. at 9.)

Claim Three: Counsel deficiently encouraged Petitioner to accept a guilty plea and
failed to reveal impeachment evidence to Petitioner. (/d. at 10.)

Claim Four: Counsel incorrectly informed Petitioner that if he pled guilty the Circuit
Court would sentence him within the sentencing guidelines. (/d. at 12.)

II. ANALYSIS
A. Statute of Limitations
Respondent contends that the federal statute of limitations bars Heyward’s claims. Section
101 of the Antiterrorism and Effective Death Penalty Act (““AEDPA”) amended 28 U.S.C. § 2244
to establish a one-year period of limitation for the filing of a petition for a writ of habeas corpus
by a person in custody pursuant to the judgment of a state court. Specifically, 28 U.S.C. § 2244(d)
now reads:
1. A 1-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State
court. The limitation period shall run from the latest of—
(A) the date on which the judgment became final by the

conclusion of direct review or the expiration of the time for
seeking such review;

 

2 This is the date Heyward states that he placed his § 2254 Petition in the prison mailing
system (see ECF No. 1, at 17), and the Court deems this the filed date. See Houston v. Lack, 487
USS. 266, 276 (1988).
Case 3:20-cv-00577-JAG-EWH Document15 Filed 06/02/21 Page 3 of 6 PagelD# 97

(B) _ the date on which the impediment to filing an application
created by State action in violation of the Constitution or
laws of the United States is removed, if the applicant was
prevented from filing by such State action;

(C) the date on which the constitutional right asserted was
initially recognized by the Supreme Court, if the right has
been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

(D) _ the date on which the factual predicate of the claim or claims
presented could have been discovered through the exercise
of due diligence.

2. The time during which a properly filed application for State post-conviction
or other collateral review with respect to the pertinent judgment or claim is
pending shall not be counted toward any period of limitation under this
subsection.

28 U.S.C. § 2244(d).

B. Commencement and Running of the Statute of Limitations

Heyward’s conviction became final on Wednesday, August 8, 2018, when the time to
petition for a writ of certiorari with the United States Supreme Court expired. See Sup. Ct. R.
13.1; Hill v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002) (“[T]he one-year limitation period begins
running when direct review of the state conviction is completed or when the time for seeking direct
review has expired... .” (citing 28 U.S.C. § 2244(d)(1)(A))).

Cc. Statutory Tolling

Heyward filed his state petition for a writ of habeas corpus on May 21, 2019. At that point,
285 days of the limitation period had run. The limitation period was tolled while that petition was
pending. See 28 U.S.C. 2244(d)(2). The statute of limitations began to run again when that petition
was dismissed on April 17, 2020. The limitation ran for 81 more days before Heyward filed his
§ 2254 Petition on July 8, 2020. Because the limitations period ran for 366 days, the § 2254

Petition is untimely.
Case 3:20-cv-00577-JAG-EWH Document 15 Filed 06/02/21 Page 4 of 6 PagelD# 98

Unless Heyward demonstrates entitlement to a belated commencement of the limitation
period under 28 U.S.C. § 2244(d)(1)(B)-(D) or equitable tolling, the action is barred by the statute
of limitations. Neither Heyward nor the record suggests any plausible basis for belated
commencement of the limitation period. Heyward contends that the Court should equitably toll
the limitation period.

D. Heyward’s Argument for Timeliness

Petitions pursuant to 28 U.S.C. § 2254 are subject to equitable tolling. See Holland v.
Florida, 560 U.S. 631, 645-46 (2010). The Supreme Court has “made clear that a ‘petitioner’ is
‘entitled to equitable tolling’ only if he shows ‘(1) that he has been pursuing his rights diligently,
and (2) that some extraordinary circumstance stood in his way’ and prevented timely filing.” Jd.
at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). An inmate asserting equitable
tolling “bears a strong burden to show specific facts” that demonstrate he fulfills both elements of
the test. Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir. 2008) (quoting Brown v. Barrow, 512
F.3d 1304, 1307 (11th Cir. 2008)). Generally, the petitioner must specify “the steps he took to
diligently pursue his federal claims.” /d. at 930 (quoting Miller v. Marr, 141 F.3d 976, 978 (10th
Cir. 1998)).

Heyward contends that the Court should excuse the tardiness of § 2254 Petition because
the COVID-19 pandemic has caused his prison law library to be closed since March of 2020.7 As
explained below, Heyward has not demonstrated that this circumstance constitutes an
extraordinary circumstance that prevented him from filing his § 2254 Petition in a timely manner.

Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir. 2000) (observing that a petitioner is required “to

 

3 “Courts have concluded that the COVID-19 pandemic ‘could—in certain
circumstances—conceivably warrant equitable tolling’ for § 22[54 Petitions.]” Howard v. United
States, No. 4:20-CV—1632 JAR, 2021 WL 409841, at *3 (E.D. Mo. Feb. 5, 2021) (quoting United
States v. Haro, No. 8:18CR66, 2020 WL 5653520, at *4 (D. Neb. Sept. 23, 2020)).

4
Case 3:20-cv-00577-JAG-EWH Document 15 Filed 06/02/21 Page 5 of 6 PagelD# 99

demonstrate a causal relationship between the extraordinary circumstances on which the claim for
equitable tolling rests and the lateness of his filing, a demonstration that cannot be made if the
petitioner, acting with reasonable diligence, could have filed on time notwithstanding the
extraordinary circumstances” (citing Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990);
Fisher v. Johnson, 174 F.3d 710, 716 (Sth Cir. 1999))). Instead, the record shows that Heyward’s
lack of diligence, not the circumstances of his incarceration, led to the delay in filing his § 2254
Petition.

Heyward fails to state what actions, if any, he took to pursue his federal claims in the days
following the direct appeal and the denial of his state petition for a writ of habeas corpus. This
alone forecloses Heyward’s entitlement to equitable tolling. Yang, 525 F.3d at 930 (citation
omitted); Roberts v. Watson, 697 F. Supp. 2d 646, 653 (E.D. Va. 2010) (“Unexplained delays in
filing petitions do not demonstrate diligence on the part of petitioner in pursuing his rights” (citing
Pace, 544 US. at 419; Spencer v. Sutton, 239 F.3d 626, 630 (4th Cir. 2001))).

Heyward also fails to demonstrate the existence of an extraordinary circumstance that
prevented him from timely filing his § 2254 Petition. Generally, restricted access to a law library
does not qualify as an extraordinary circumstance. Allen v. Johnson, 602 F. Supp. 2d 724, 727-
28 (E.D. Va. 2009) (quoting Warren v. Kelly, 207 F. Supp. 2d 6, 10 (E.D.N.Y. 2002)). Moreover,
Heyward fails to explain why that lack of access hindered his ability to bring any of his present
claims sooner.

Because Heyward fails to demonstrate entitlement to equitable tolling, the statute of

limitations bars his § 2254 Petition.
Case 3:20-cv-00577-JAG-EWH Document15 Filed 06/02/21 Page 6 of 6 PagelD# 100

UI. CONCLUSION
For the foregoing reasons, Respondent’s Motion to Dismiss (ECF No. 10) will be
GRANTED. Heyward’s Motion to Dismiss Respondent’s Brief (ECF No. 14) will be DENIED.
Heyward’s § 2254 Petition will be DENIED. A certificate of appealability will be DENIED.* The
action will be DISMISSED.

An appropriate Final Order shall issue.

 

Isl L J.

John A. Gibney, Jr. J
les : > JT
Date: b 2021 United States Distric Fadee

Richmond, Virginia

 

 

 

 

* An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or that
the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).
Heyward fails to meet this standard. Accordingly, a certificate of appealability will be DENIED.

6
